Exhibit 10.1


THE HERSHEY COMPANY


2005 EARLY RETIREMENT PLAN FOR E-GRADE EMPLOYEES
(EFFECTIVE AS OF JULY 21, 2005)


2005 EARLY RETIREMENT PLAN FOR E-GRADE EMPLOYEES PLAN DOCUMENT
AND
SUMMARY PLAN DESCRIPTION


A.    PURPOSE OF THE PLAN

        The purpose of The Hershey Company 2005 Early Retirement Plan for
E-Grade Employees is to provide additional benefits in accordance with the terms
set forth herein to certain employees of the Company, as defined below, who
voluntarily elect to terminate their employment under the terms and conditions
described below. Specifically, this Plan is intended to (1) consolidate the
benefit enhancements to be provided to Participants under various separate
Company plans, and (2) satisfy any applicable disclosure requirements (e.g.,
summary plan description or summary of material modification) of the underlying
plans with respect to these benefit enhancements.


B.    DEFINITIONS

        Whenever used in the Plan, the following words and phrases will have the
meanings set forth below, unless a different meaning is plainly required by the
context:

        “Accrued Benefit” with respect to the Retirement Plan, has the meaning
set forth in Article I of the Retirement Plan without any of the increases set
forth herein.

        “AIP” means the Annual Incentive Program of the KEIP.

        “Base Pay” means the regular annual rate of salary payable to an
Eligible Employee as of such Employee’s Retirement Date, without reduction for
any elective deferrals made on an Eligible Employee’s behalf to any plan of the
Company under Section 125, 401(k), or 132(f)(4) of the Code.

         “Cause” means the neglecting of one’s duties, poor job performance,
excessive absenteeism, absence without leave, theft, dishonesty,
insubordination, intentional destruction of Company property or a violation of
Company policies, including but not limited to violation of any code of ethics
or business conduct guidelines, policies regarding disclosure of trade secrets
or other confidential information, expense reimbursement policies or
anti-harassment policies, all as determined by the Plan Administrator in its
sole and absolute discretion.

         “CEO” means the Chief Executive Officer of the Company.

--------------------------------------------------------------------------------

         “COBRA” means Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA or any similar state law.

         “Code” means the Internal Revenue Code of 1986, as amended.

         “Company” means The Hershey Company, a Delaware corporation, and its
subsidiaries.

        “CPO” means the Senior Vice President, Chief People Officer of the
Company.

        “Deferred Compensation Plan” means the Hershey Foods Corporation
Deferred Compensation Plan, as amended and any successor thereto.

        “E-grade Employee” means an Employee who is designated on the Company’s
records as such, which may include, among others, Vice Presidents, Senior Vice
Presidents, HET members, former Company officers, and the CEO.

        “Eligible Employee” means any Employee who meets the conditions set
forth in Section C. and is not excluded from coverage under Section D.

        “Employee” means any employee of the Company who is classified on its
U.S. payroll as a salaried full-time employee, including employees on short-term
(but not long-term) disability or paid or unpaid leave of absence.
Notwithstanding the foregoing, an Employee will not include any individual: (i)
classified on the books of the Company as an independent contractor and not as
an employee, during the period the individual is so paid or classified, (ii)
being paid by or through an employee leasing company or other third party
agency, (iii) classified on the books of the Company as a freelance worker and
not as an employee, during the period the individual is so paid or classified,
(iv) classified by the Company as a seasonal, occasional or temporary employee,
during the period the individual is so paid or classified, or (v) classified by
the Company as a leased employee, during the period the individual is so paid or
classified. Any individual included in (i) through (v) will not be an Employee
even if he or she is later retroactively reclassified as a common-law employee
of the Company during all or any part of such period pursuant to applicable law
or otherwise.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “ESSIOP” means the Hershey Foods Corporation Employee Savings Stock
Investment and Ownership Plan as Amended and Restated effective as of January 1,
1997, as amended and any successor thereto.

        “HET” means the Hershey Executive Team, which consists of certain
executives as designated by the Company.

         “KEIP” means the Hershey Foods Corporation Key Employee Incentive Plan,
as amended and any successor thereto.

         “Options” has the meaning set forth in Section F.1.(i).

2

--------------------------------------------------------------------------------

        “Participant” means an Eligible Employee who has satisfied the
conditions for participation set forth in Section E. and who is entitled to
receive benefits under the Plan.

        “Plan” means The Hershey Company 2005 Early Retirement Plan for E-Grade
Employees, as amended and any successor thereto.

        “Plan Administrator” means the Employee Benefits Committee of the
Company or such other person or committee appointed from time to time by the
Company to administer the Plan, or the delegate of such committee or person.

        “PSU Program” means performance stock units issued under KEIP.

        “Retiree Medical Plan” means the Hershey Foods Corporation Retiree
Medical and Life Insurance Plan (Amended and Restated Effective as of January 1,
2002), as amended and any successor thereto.

        “Retirement Date” means the last active day worked for the Company as
mutually agreed to by the Eligible Employee and the Company. An Eligible
Employee and the HET member responsible for the Eligible Employee’s business
sector (or, if the Eligible Employee is a member of the HET, the CEO) will
choose a mutually acceptable date for the Eligible Employee’s separation from
employment with the Company that is within the Retirement Window. In addition,
the Eligible Employee’s “Retirement Date” may not be after December 31, 2005,
unless the CPO and the CEO approve such Retirement Date. In the event that the
Eligible Employee and the Company cannot mutually agree in writing upon a
Retirement Date, then such Eligible Employee shall be deemed to not have elected
a Retirement Date and such Eligible Employee shall not become a Participant in
the Plan.

        Notwithstanding the foregoing, in the event that the Eligible Employee
and the Plan Administrator mutually agree in writing, the Retirement Date
originally agreed upon may be changed to a different date within the Retirement
Window, in their sole discretion, subject, however, to the approval of the CPO
and CEO if the revised Retirement Date is after December 31, 2005.

        An Eligible Employee under Section C.(2) or C.(3) will be deemed to have
a Retirement Date of September 8, 2005 for all purposes of this Plan.

        “Retirement Plan” means the Hershey Foods Corporation Retirement Plan as
Amended and Restated effective as of December 31, 2004, as amended and any
successor thereto.

        “Retirement Window” means the period beginning on August 12, 2005 and
ending on December 31, 2006.

        “Separation Agreement” has the meaning set forth in Section E.1.

        “SERP” means the Hershey Foods Corporation Amended and Restated (2003)
Supplemental Executive Retirement Plan, as amended.

3

--------------------------------------------------------------------------------

        “Unpaid Leave of Absence” means a period of unpaid leave of absence with
the Company not to exceed 30 days, as determined in accordance with Section
F.1(b).

        “Years of Service” means the Participant’s Years of Service as
determined under the Retirement Plan.


C.    ELIGIBLE EMPLOYEES

        Except as provided in Section D. below, each Employee who meets any of
the following requirements will be eligible to participate in the Plan. The
Employee:

                 (1)          is an E-grade Employee as of July 21, 2005, was
age 50 or older as of January 1, 2005, and was hired as an Employee prior to
January 1, 2004;

                 (2)          (i) was an E-grade Employee as of March 7, 2005,
(ii) terminated employment with the Company on a voluntary basis during the
period beginning March 8, 2005 and ending July 21, 2005, (iii) was age 50 or
older as of January 1, 2005 and (iv) was hired as an Employee prior to January
1, 2004; or

                 (3)          (i) was an E-grade Employee as of March 7, 2005,
(ii) signed a separation agreement and general release with the Company during
the period beginning March 7, 2005 and ending July 21, 2005, (iii) was entitled
to severance benefits from the Company; (iv) was age 50 or older as of January
1, 2005, and (v) was hired as an Employee prior to January 1, 2004.


D.    EXCLUSIONARY PROVISIONS

             1.       Notwithstanding anything herein to the contrary, the
following Employees are not Eligible Employees and cannot participate in the
Plan:

                         (a)    An Employee who was a participant in (i) the
Hershey Foods Corporation 1996 Early Retirement Plan, the Hershey Foods
Corporation 2001 Early Retirement Plan, or the Hershey Foods Corporation 2003
Sales Early Retirement Plan, (ii) any other mutual or job elimination severance
plan or agreement, except as provided in Section C.(3), or (iii) a plant closing
severance plan;

                         (b)    An Employee who elected to participate in The
Hershey Company 2005 Enhanced Mutual Separation Plan for E-Grade Employees
rather than this Plan;

                         (c)    An Employee terminated for Cause or terminated
for failure to satisfy minimum job performance requirements during any
probationary employment period;

                         (d)    An Employee hired as a result of the Company’s
acquisition of Mauna Loa Macadamia Nut Holdings, Inc. on December 16, 2004;

                         (e)    An employee of the Company who is classified on
the payroll records of the Company as any type of employee other than an E-grade
Employee;

                         (f)    the CEO; or

4

--------------------------------------------------------------------------------

                         (g)    An Employee on paid or unpaid leave of absence
as of July 21, 2005 who signed a separation agreement and general release with
the Company prior to March 7, 2005.

            2.         Notwithstanding anything herein to the contrary, the
Company retains the right to deny participation in the Plan to any former highly
compensated employee of the Company whose employment by the Company terminated
prior to July 21, 2005. Such a determination will be made by the Plan
Administrator in its sole discretion.


E.    CONDITIONS FOR PARTICIPATION

            In order to receive the benefits provided by the Plan (i.e., to
become a Participant), an Eligible Employee must satisfy all of the following
conditions:

            1.        Execution of Releases or Other Agreements

            An Eligible Employee will not become a Participant unless he or she
elects to retire under this Plan by signing, dating, and delivering the
following forms, which are provided in the official Plan notification package
for each Eligible Employee, to the person designated by the Plan Administrator,
on or before 4:30 p.m. (EDT) on September 8, 2005, and such person is in actual
receipt of the forms by such time and date:

                         (a)    a Separation Agreement and General Release
("Separation Agreement"),

                         (b)    the Acceptance Form (the form must contain both
the Eligible Employee’s and applicable HET member’s (or CEO’s, if the Eligible
Employee is an HET member) (and CPO’s and CEO’s, if Retirement Date is beyond
December 31, 2005) approval of the Retirement Date, otherwise the form is not
effective), and

                         (c)    such other instruments as the Plan Administrator
or Company may require.

An Eligible Employee will not become a Participant if he or she revokes the
Separation Agreement (in the manner specified therein) within 7 days after
signing and dating it.

            2.        No Termination of Employment Prior to Retirement Date

            An Eligible Employee will not become a Participant and will not be
eligible for benefits under the Plan if his or her employment is terminated for
any of the following reasons on or before his or her Retirement Date:

                         (a)    resignation or voluntarily quit after July 21,
2005; or

                         (b)    discharge by the Company for Cause or terminated
for failure to satisfy minimum job performance requirements during any
probationary employment period.

5

--------------------------------------------------------------------------------

            3.        Effective Termination

                         (a)     An Eligible Employee must actually cease
performing services with the Company as of his or her Retirement Date or such
other date during the Retirement Window as the Eligible Employee and the Plan
Administrator shall mutually agree in writing.

                         (b)     Notwithstanding the foregoing, the requirement
set forth in Section E.3.(a) above will not apply to an otherwise Eligible
Employee who has made a valid election to retire under this Plan and whose
employment subsequently is terminated before his or her Retirement Date by
reason of his or her death, provided that he or she satisfies the requirements
of Sections E.1. and E.2. at the time of his or her death.


F.    ENHANCED SEPARATION BENEFITS

            1.        Plan Benefits

            A Participant will be entitled to the benefits described below.
Benefits described below that are provided under other plans – Retirement Plan,
ESSIOP, SERP, KEIP, Retiree Medical Plan and other health and welfare plans –
shall be administered in accordance with the applicable terms and conditions of
such other plans.

            An Eligible Employee who elects to terminate his or her employment
with the Company under the Plan will receive the enhanced benefits provided
under the Plan, and will not be eligible to participate in or receive benefits
from any other severance plan or severance-type arrangement sponsored by the
Company. Moreover, for Eligible Employees under Section C.(2) or C.(3) above who
have elected to become Participants under this Plan, any benefits from any other
severance plan or severance-type arrangement sponsored by the Company will cease
as of September 8, 2005, and, to the extent necessary to avoid duplication of
benefits, benefits provided by such other plans will offset the benefits to be
provided under this Plan.

                         (a)    Enhanced Pension Benefit (Retirement Plan)

            A Participant’s Accrued Benefit under the Retirement Plan, as
increased for the enhanced pension benefit described below, will be fully vested
as of his or her Retirement Date. For purposes of calculating the Participant’s
benefit payable under the Retirement Plan, a credit will be added to each
Participant’s “Account” (as set forth in the Retirement Plan) as of his or her
Retirement Date in an amount equal to the total credit such Participant would
have received had the Participant remained an active participant in the
Retirement Plan, and satisfied all requirements thereunder, until the 5th
anniversary of his or her Retirement Date. This enhanced benefit will be
calculated based on the Retirement Plan provisions in effect as of the
Participant’s Retirement Date, and the following assumptions will apply:

                         (1)        the compensation used to calculate such
Participant’s credit for the additional period after the Retirement Date will be
such Participant’s “Earnings” (as set forth in the Retirement Plan) for the
calendar year that ended coincident with or immediately prior to his or her
Retirement Date;

6

--------------------------------------------------------------------------------

                         (2)        the “Social Security Wage Base” (as defined
in the Retirement Plan) will be the Social Security Wage Base in effect for the
year in which the Retirement Date occurs; and

                         (3)         the “Periodic Adjustment Credit” (as
defined in the Retirement Plan), i.e., basic interest rate under the Retirement
Plan, will be 6.00%.

            Payment of a Participant’s Accrued Benefit under the Retirement
Plan, as increased for the enhanced pension benefit described in this Plan, will
remain subject to those restrictions on timing and form as set forth in the
Retirement Plan. A Participant may elect to have his or her Accrued Benefit
distributed immediately in a single cash lump sum payment provided such
Participant obtains the appropriate spousal consent (if applicable) as described
in the Retirement Plan.

            An Eligible Employee under Section C.(2) or C.(3) above who has
elected to become a Participant under this Plan will have his or her benefits
under the Retirement Plan recalculated so as to include the enhanced pension
benefit as set forth in this Section F.1.(a). In the event such Participant
receives or has received any or all of his or her benefit under the Retirement
Plan on or prior to September 8, 2005, such Participant’s applicable benefit
under the Retirement Plan will be increased for the enhancements set forth in
the Plan, less any amounts distributed to such Participant on or prior to
September 8, 2005.

            In the event that a Participant’s dynamic grandfathered Retirement
Plan benefit is greater than his Account (as determined before application of
the enhanced pension benefit described in this Section F.1.(a)), the enhanced
pension benefit will be added to such benefit.

            The enhanced pension benefit described in this Section F.1.(a) will
be provided, funded and paid solely through the Retirement Plan, except that the
portion of the enhanced pension benefit that cannot be paid from the Retirement
Plan due to limitations of sections 415 and 401(a)(4) of the Code, or any other
limitations of the Code or ERISA, will be paid from the Hershey Foods
Corporation Compensation Limit Replacement Plan.

                         (b)     Unpaid Leave of Absence

            A Participant may be considered for a period of Unpaid Leave of
Absence following his or her Retirement Date based on the Plan Administrator’s
sole discretion.

                         (c)     Vacation Pay

            Participants will be entitled to receive payment of their earned and
unused vacation following their Retirement Date based on Base Pay, including any
unused vacation days that the Participant had previously purchased. For purposes
of this Plan, a Participant whose Retirement Date is on or prior to December 31,
2005, will be entitled to payment of any unused vacation for 2005, plus payment
for vacation days earned for 2006 determined as of his or her Retirement Date.
Otherwise, the Participant will be entitled to payment of any unused vacation
for 2006, plus payment for vacation days earned for 2007 determined as of his or
her Retirement Date. Payment of vacation pay will be in a lump sum within 30
days following the Participant’s Retirement Date.

7

--------------------------------------------------------------------------------

                         (d)     Severance Pay

            No severance pay is available under this Plan.

                         (e)     Enhanced 401(k) Benefit (ESSIOP)

            A Participant’s Account balance under the ESSIOP will become fully
vested as of his or her Retirement Date. A Participant eligible for the
post-employment medical coverage described in Section F.1.(f)(ii) will receive
additional “Supplemental Retirement Contributions” (“SRC”) (as defined under the
ESSIOP) to be credited to the Participant’s ESSIOP Account as of the Retirement
Date in an amount equal to the SRC credits such Participant would have received
had the Participant remained an active participant in ESSIOP, and satisfied all
requirements thereunder, until the 5th anniversary of his or her Retirement
Date. This enhanced benefit shall be calculated based on the ESSIOP provisions
in effect as of the Participant’s Retirement Date, and the following assumptions
will apply:

                         (1)     The Participant’s marital status is determined
as of his or her Retirement Date; and

                         (2)     The Participant shall be treated as employed on
the last day of the applicable plan year.

            For more information about the SRC credit, see the ESSIOP’s Summary
Plan Description.

            The enhanced benefit described in this Section F.1.(e) will be
provided, funded, and paid solely through the ESSIOP, and shall be subject to
limitations of section 415 and 401(a)(4) of the Code, and any other limitations
of the Code or ERISA.

                         (f)      Retiree Medical Benefits Coverage

            Each Participant may elect to begin participation in the Retiree
Medical Plan after his or her Retirement Date. The coverage available under the
Retiree Medical Plan depends on when the Participant was born and when he or she
was hired by the Company.

                                 (i)       Participants Born Before January 1,
1954 and Hired Before January 1, 1999

            A Participant who was born before January 1, 1954 and hired by the
Company before January 1, 1999, can elect to receive retiree medical benefits to
begin after his or her Retirement Date. Such a Participant will be deemed to
have an additional five years of age and service for purposes of determining
eligibility to participate in, and the level of subsidization under, the Retiree
Medical Plan as set forth in the Retiree Medical Plan’s Pre-Medicare Cost
Sharing Matrix and Post-65 Cost Sharing Matrix as in effect on the Participant’s
Retirement Date. Benefits under the Pre-Medicare Cost Sharing Matrix will be
available to a Participant from his or her Retirement Date until the last day of
the month preceding the month such Participant attains age 65, while benefits
under the Post-65 Cost Sharing Matrix will be available to a Participant on and
after the first day of the month during which such Participant attains age 65.

8

--------------------------------------------------------------------------------

            A Participant’s medical coverage under the pre-Medicare retiree
medical program and Post-65 retiree medical program will be as set forth in the
Retiree Medical Plan, as currently offered and subject to modification by the
Company. Company premium costs and the actual Participant premium payments
(i.e., after applying his or her applicable percentage set forth in the
applicable matrix and applying any overage amounts over the Retiree Medical
caps) may be increased at any time at the sole discretion of the Company (i.e.,
the Participant’s cost-sharing payments are not subject to any “freeze” in
contribution amounts). Moreover, in the event the costs of medical benefits to a
Participant under the Pre-Medicare Cost Sharing Matrix are less than the cost of
the same medical benefits for an active employee, the Participant’s cost will
increase under the Retiree Medical Plan to equal the amount of the contribution
made by such active employee.

                                (ii)        All Other Participants

            A Participant who does not meet the requirements under (i) above
(i.e., was either (i) born on or after January 1, 1954, or (ii) hired on or
after January 1, 1999) will be eligible to participate in the Retiree Medical
Plan; however, the Participant must pay the full cost (without Company subsidy)
of the coverage; the cost sharing matrix described in (i) above does not apply.

*    *    *

            A Participant has the right, upon the Participant’s Retirement Date,
to elect either (i) retiree medical coverage (as outlined above); or (ii) COBRA
continuation coverage for such benefits under the Company’s health and welfare
plan. If the Participant elects retiree medical coverage, the Participant will
not have the right to elect COBRA continuation coverage when this retiree
medical coverage ceases. If the Participant elects COBRA continuation coverage,
this coverage will be effective as of the Participant’s Retirement Date and will
continue only for the applicable COBRA coverage period. Also, any notice
requirements under COBRA will run from the Participant’s Retirement Date.

                         (g)     Retiree Dental and Vision Benefits

            A Participant has the right, upon the Participant’s Retirement Date,
to elect either (i) retiree dental and vision coverage (or dental only
coverage), but he or she must pay the full cost (without Company subsidy) of the
coverage; or (ii) COBRA continuation coverage for such benefits under the
Company’s health and welfare plan. If the Participant elects retiree dental and
vision coverage, the Participant will not have the right to elect COBRA
continuation coverage when this retiree dental and vision coverage ceases. If
the Participant elects COBRA continuation coverage, this coverage will be
effective as of the Participant’s Retirement Date and will continue only for the
applicable COBRA coverage period. Also, any notice requirements under COBRA will
run from the Participant’s Retirement Date.

                         (h)  Life Insurance Benefits

            Following the Participant’s Retirement Date, he or she will be
eligible for retiree life insurance coverage (as offered, and subject to
modification by the Company) under and pursuant to the Retiree Medical Plan, the
cost of which, if any, will be determined by the Company.

9

--------------------------------------------------------------------------------

                         (i)   Stock Options

            Options granted to a Participant by the Company under the KEIP
(“Options”) will become fully vested on the Participant’s Retirement Date,
notwithstanding the vesting schedule or schedules applicable to such Options.
Options granted to a Participant will not be prorated, even if they were granted
within twelve months of the Participant’s Retirement Date. The Participant will
have up to 5 years from his or her Retirement Date to exercise the Options, but
not to exceed the end of the option term. The Company will not grant Options to
any Participant after July 21, 2005, except at the sole discretion of the CEO or
Compensation and Executive Organization Committee of the Company’s board of
directors.

                         (j)  Restricted Stock Units

            Restricted Stock Units (“RSUs”) that are unvested as of the
Participant’s Retirement Date (or the end of any Unpaid Leave of Absence) will
become fully vested as of such date, not to exceed 1,000 RSUs. The previous
sentence notwithstanding, any RSUs that are unvested as of the Participant’s
Retirement Date will be forfeited if they were granted to the Participant on or
after July 21, 2005.

                         (k)   Financial Counseling

            All Participants are eligible to receive financial counseling
services as provided by the Company, including a financial plan and
reimbursement of tax return preparation costs. The Company, in its sole
discretion, has the right to select the scope and duration of these services and
the manner in which these services will be provided.

                         (l)   AIP

            Each Participant who is a participant in the AIP as of July 21, 2005
is eligible to receive payment of an AIP bonus award in accordance with the
terms and conditions of the AIP, except that in determining the amount of any
such award to be paid to such Participant for the year in which the Retirement
Date occurs, the Participant’s total award will be based upon the Participant’s
year-to-date earnings, his or her actual individual performance factor, and
actual Company results with respect to financial goals during such year.

            All AIP payments will be made by March 15 of the year following the
plan year for which such awards are earned, unless deferred in accordance with
the KEIP or Deferred Compensation Plan. For more information about the AIP
payments, see the plan’s written summary.

                         (m)    PSU Program

                                     (i)       No New Grants: The Company will
not grant any performance stock units under the PSU Program to any Participant
after July 21, 2005;

                                     (ii)       Participation Ends:
Participation in the PSU Program ends on the Participant’s Retirement Date;

10

--------------------------------------------------------------------------------

                                     (iii)       PSU Awards: PSU awards for
performance cycles that have not been completed as of the Participant’s
Retirement Date shall be paid as soon as administratively practicable following
the end of the applicable performance cycle, in accordance with the terms and
conditions of KEIP, except that a cash equivalent of all PSU Awards that are
forfeited under KEIP due to the Participant’s Retirement Date preceding the
completion of two-thirds of an applicable performance cycle, will be paid to the
Participant in an amount equal to the award prorated based on his or her
Retirement Date, rounding up to whole months for any partial month. The prorated
amounts will be based on the lesser of target or actual Company financial
results and will be paid under this Plan to the Participant by March 15 of the
calendar year following the end of the applicable performance cycle, unless
deferred in accordance with the KEIP or Deferred Compensation Plan; and

                                     (iv)       2003-2005 Grant: A Participant
is deemed to be fully vested in his or her 2003-2005 grant as of the earlier of
such Participant’s Retirement Date and December 31, 2005. The 2003-2005 grant
will be paid to the Participant by March 15, 2006, unless deferred in accordance
with the KEIP or Deferred Compensation Plan.

                         (n)   SERP Benefits

                         Each Participant who is a participant in the SERP will
be eligible to receive payment of his or her SERP benefit in accordance with the
terms and conditions of the SERP, except for the following:

                                     (i)       Immediate Eligibility: A
Participant is eligible to receive his or her benefit under the SERP as of his
or her Retirement Date, regardless of whether he or she satisfies the age and
service requirements for a benefit. For example, a participant generally must be
age 55 and have 10 years of service to receive benefits under the SERP. But a
Participant who selects the Plan will be deemed to have met these requirements;
and

                                     (ii)       Early Retirement Benefit: The
Participant’s SERP benefit, calculated based on his or her actual Years of
Service, will be actuarially reduced in accordance with the early retirement
factors in the SERP to reflect his or her actual age plus an additional five
years as of his or her Retirement Date (i.e., reduced 5/12% per month that his
or her age plus 5 precedes 60).

            2.        Special Rules Relating to Plan Benefits After Death

                         (a)   Death of Participant Before Retirement Date

            If a Participant dies before attaining his or her Retirement Date:

                                     (i)       Coverage under the Retiree
Medical Plan and retiree dental and vision benefits (described in Section
F.1.(g)) will be made available to the spouse or eligible dependent(s) of the
Participant;

                                     (ii)       Any unpaid AIP payment will be
paid to the Participant’s estate in the same manner as would have been paid to
the Participant under this Plan and otherwise in

11

--------------------------------------------------------------------------------

accordance with the terms of the KEIP by March 15 of the year following the plan
year for which the award is earned;

                                     (iii)       Any other benefits payable
under the Retirement Plan by virtue of the Participant’s death will be paid to
his or her surviving spouse or designated beneficiary (as such parties are
defined in the Retirement Plan) in accordance with the provisions of the
Retirement Plan and calculated based upon the enhanced pension benefit (as
described in Section F.1.(a) above) that the Participant would have received if
he or she had retired under the Plan; and

                                     (iv)       Any other benefits payable under
the ESSIOP by virtue of the Participant’s death will be paid to his or her
surviving spouse or designated beneficiary (as such parties are defined in the
ESSIOP) in accordance with the provisions of the ESSIOP and calculated based
upon the enhanced SRC credits (as described in Section F.1.(e) above) that the
Participant would have received if he or she had retired under the Plan.

                         (b)  Death of Participant After Retirement Date

            If a Participant dies on or after attaining his or her Retirement
Date:

                                (i)        Coverage under the Retiree Medical
Plan and retiree dental and vision benefits (described in Section F.1.(g)) will
be made available to the spouse or eligible dependent(s) of the Participant;

                                (ii)        Any unpaid AIP payment will be paid
to the Participant’s estate in the same manner as would have been paid to the
Participant under this Plan and otherwise in accordance with the terms of the
KEIP by March 15 of the year following the plan year for which the award is
earned;

                                (iii)        Any other benefits payable under
the Retirement Plan by virtue of the Participant’s death will be paid to his or
her surviving spouse or designated beneficiary (as such parties are defined in
the Retirement Plan) in accordance with the provisions of the Retirement Plan
and calculated based upon the enhanced pension benefit (as described in Section
F.1.(a) above); and

                                (iv)        Any other benefits payable under the
ESSIOP by virtue of the Participant’s death will be paid to his or her surviving
spouse or designated beneficiary (as such parties are defined in the ESSIOP) in
accordance with the provisions of the ESSIOP and calculated based upon the
enhanced SRC credits (as described in Section F.1.(e) above).


G.    GENERAL RULES

            1.       No Right to Continued Employment

            Neither the Plan nor any action taken with respect to it will confer
upon any person the right to continue in the employ of the Company.

12

--------------------------------------------------------------------------------

            2.        Rehiring of Participants

            A Participant who receives any benefits under Section F. of the Plan
is not eligible for rehire by the Company, unless such rehire is approved by the
Senior Vice President, Chief People Officer of the Company.

            3.        Benefits Non-Assignable

            Benefits under the Plan may not be anticipated, assigned or
alienated.

            4.        Unfunded Plan

            Except as provided in Sections F.1.(a) and F.1.(e), the Company will
pay the benefits described above from its general assets. Nothing contained in
this Plan will give any Employee any right, title or interest in any property of
the Company.

            5.        Usage of Terms and Headings

            Words used in the singular include the plural, and vice versa,
unless qualified by the context. Headings are included for ease of reference
only and are not to be construed to alter the terms of the Plan.

            6.        Governing Laws

            The provisions of the Plan will be construed, administered and
enforced according to applicable federal law and, where appropriate, the laws of
the Commonwealth of Pennsylvania without reference to its conflict of laws rules
and without regard to any rule of any jurisdiction that would result in the
application of the law of another jurisdiction except with respect to the
residents of California in which case the provisions of the Separation Agreement
specifically applicable to California residents will also apply. The Company and
each Participant (the “parties”) expressly consent that: (a) any action or
proceeding relating to this Plan or any release or other agreement entered into
with respect to this Plan will only be brought in the federal or state courts,
as appropriate, located in the Commonwealth of Pennsylvania; and (b) any such
action or proceeding will be heard without a jury. The parties expressly waive
the right to bring any such action in any other jurisdiction and to have such
action heard before a jury. No action relating to this Plan or any release or
other agreement entered into with respect to this Plan will be brought by a
Participant in court more than two years and 90 days after such Participant has
exhausted his or her administrative remedies hereunder. Any provision in this
section to the contrary notwithstanding, a Participant who is also a participant
in the Company’s SERP will continue to be bound by and will comply with the
procedures regarding arbitration set forth in the Long Term Incentive Program
Participation Agreement, the terms of which relating to such arbitration
procedures are incorporated herein by reference.

            7.        Severability

            The provisions of the Plan are severable. If any provision of the
Plan is deemed legally or factually invalid or unenforceable to any extent or in
any application, then the remainder of the provisions and the Plan, except to
such extent or in such application, will not be affected, and

13

--------------------------------------------------------------------------------

each and every provision of the Plan will be valid and enforceable to the
fullest extent and in the broadest application permitted by law.

            8.        Right to Withhold Taxes

            The Company may cause such amounts to be withheld from entitlements
or payments under this Plan as it determines necessary to fulfill any federal,
state or local income or employment tax requirements.

            9.        Plan Document to Serve as Summary Plan Description

            This Plan document will serve as the summary plan description for
the Plan and will be distributed to all Eligible Employees in this form. In
addition, as indicated in Section A, the Plan is intended to satisfy any
applicable disclosure requirements (e.g., summary plan description or summary of
material modification) for the underlying plans with respect to the benefit
enhancements described in this document.

            10.        Plan Document will Control the Terms of the Plan

            No verbal or written communications that are contrary to the terms
of the Plan shall be binding upon the Plan, the Plan Administrator, or the
Company. In the event of any conflict between this Plan document and any other
written or verbal communication regarding this Plan, this document
will control. 


H.    AMENDMENT AND TERMINATION

            The Plan Administrator, in its sole discretion, reserves the right
to amend (in whole or in part) or terminate this Plan and any benefit under it,
for any reason, at any time and from time to time. However, no amendment or
termination of the Plan shall be effective to reduce the accrued benefit of any
participant under the Retirement Plan or ESSIOP, except as permitted by law.
This reservation of the right to amend or terminate benefits applies to benefits
for current employees and their dependents and also to retired or terminated
employees and their survivors or dependents. Nothing in this document or any
other communication from the Company shall be deemed to create or imply a
continuing obligation by the Company to provide benefits to current employees or
their dependents or survivors, or retired or terminated employees or their
dependents or survivors.


I.    ADMINISTRATION OF THE PLAN

            The Plan Administrator will have exclusive authority and sole and
absolute discretion to interpret the Plan, make any determinations, resolve
disputes and decide all matters in connection with the interpretation,
administration and operation of the Plan or the determination of eligibility of
any person to participate in the Plan. It will also have the power to appoint
such agents, counsel, accountants, consultants and other persons as may be
required to assist in administering the Plan. The Plan Administrator may
delegate any of its duties and authority to other persons.

14

--------------------------------------------------------------------------------

            No other person or group has any authority to interpret or construe
the terms of the Plan (or official Plan documents) or to make any promises about
them. Except as otherwise noted herein, all decisions of the Plan Administrator
will be final and binding upon all similarly situated individuals.


J.    STATEMENT OF ERISA RIGHTS

            As a Participant in the Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all Plan Participants will be
entitled to:


RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS

            Examine, without charge, at the Plan Administrator’s office and at
other specified locations such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor.

            Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

            Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
Summary Annual Report.


PRUDENT ACTIONS BY PLAN FIDUCIARIES

            In addition to creating rights for Plan Participants, ERISA imposes
duties upon the people who are responsible for the operation of the Plan. The
people who operate the Plan, called “fiduciaries” of the plan, have a duty to do
so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way just to prevent you from
obtaining a benefit or exercising your rights under ERISA.


ENFORCE YOUR RIGHTS

            If your claim for a benefit is denied in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
frames.

            Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of the Plan document or the latest
annual report and do not receive them within thirty (30) days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

            If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or federal court. In addition, if
you disagree with the Plan Administrator’s

15

--------------------------------------------------------------------------------

decision or lack thereof concerning the qualified status of a domestic relations
order, you may file suit in a federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and fees. If you are successful, the court may order the person
you have sued to pay these costs and fees. If you lose, the court may order you
to pay these costs and fees; for example, if it finds your claim is frivolous.


ASSISTANCE WITH YOUR QUESTIONS

            If you have any questions about the Plan, you should contact your
WorkLife Center at 1-800-878-0440 (outside Hershey), (717) 534-8170 (Hershey
area), 7:30 a.m. — 5:00 p.m. (EST), excluding holidays. If you have any
questions about this statement or about your rights under ERISA, or if you need
assistance in obtaining documents from the Plan Administrator, you should
contact the nearest area office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.


K.    CLAIMS UNDER THE PLAN

            The Plan Administrator reviews and authorizes eligibility for and
compliance with the provisions of the Plan. Questions regarding eligibility to
participate in the Plan should be directed to your WorkLife Center at
1-800-878-0440 (outside Hershey), (717) 534-8170 (Hershey area), 7:30 a.m. —
5:00 p.m. (EST), excluding holidays. With respect to any pension, medical, life,
dental and vision benefits provided under the Company’s plans or programs, any
questions regarding such benefits should be directed to the plan administrator
or claims administrator of the applicable plan, and should comply with that
plan’s claims procedures. A Participant should consult the summary plan
description for that plan for additional information regarding its claims
procedure.

            1.        Submission of Claim

            Any claim for specific benefits under the Plan, if applicable, that
are provided with reference to an underlying plan or program (e.g., Retirement
Plan, ESSIOP, Retiree Medical Plan, KEIP) will be made in accordance with the
applicable plan or program and its claims procedures. For example, for medical
benefits that are covered by an insurance policy, the claim may be filed
directly with the insurer providing coverage or services pursuant thereto, in
accordance with the applicable service contract, agreement or other similar
document between the Company and such service provider. Otherwise, claims for
benefits under this Plan are to be submitted to the Plan Administrator and are
subject to the rules set forth in Section K.2 and 3.

16

--------------------------------------------------------------------------------

            2.        Claims Procedures

            Benefits will be paid to Participants and their beneficiaries
without the necessity of formal claims. Participants or their beneficiaries
(hereinafter, the “Participant”), however, may make a request for any Plan
benefits to which he or she may be entitled. Any such request must be made in
writing, and it should be made to the Plan Administrator at the address listed
below.

            A request for Plan benefits is considered to be a claim for Plan
benefits, and is subject to a full and fair review. If the claim is wholly or
partially denied, the Plan Administrator will provide the Participant with a
written notice of this denial within 90 days after the receipt of the claim. The
90-day period may be extended for another 90 days if special circumstances
warrant. If an extension is required, the Participant will be notified in
advance of the circumstances requiring the extension and the date by which the
Plan expects to render a decision.

             The written notice of denial must contain the following
information:

 * The specific reason or reasons for the denial,
   
   
 * Specific reference to those Plan provisions on which the denial is based,
   
   
 * A description of any additional information or material necessary to correct
   the claim and an explanation of why such material or information is
   necessary, and
   
   
 * An explanation of the Plan’s review procedures, including the right to bring
   a civil action under the Employee Retirement Income Security Act of 1974
   (ERISA) section 502(a) following an adverse benefit determination or review.

            3.        Appeal of Denial of Claim

            If the Participant wishes to appeal a denied claim, he or she must
send a written request to the Plan Administrator (see address below) for a full
and fair review of the denied claim. As part of the appeal, the Participant may
submit written issues and comments, documents, records and other information
relating to the claim. Upon request and free of charge, the Participant will be
provided reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The review will take into
account all comments, documents, records and any other information submitted by
the Participant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. A
request for review of a claim must be submitted within 60 days of the
Participant’s receipt of written notice of the adverse benefit determination.

            If the Participant does not file a request for review within 60 days
of the adverse benefit determination notification, the claim will be deemed
abandoned, and the Participant will be precluded from reasserting it under these
procedures or in a court or any other venue. If the Participant files a request
for review, the request must include a description of the issues and evidence he
or she deems relevant. Failure to raise issues or present evidence on review may
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

17

--------------------------------------------------------------------------------

            The Plan Administrator will make a decision no later than 60 days
after receipt of the request for review of a denied claim. This period may be
extended for an additional 60 days if the Plan Administrator determines that
special circumstances require such extension. If an extension of time is
required, written notice of the expected decision date and the reasons for the
extension will be provided to the Participant before the end of the initial
60-day period. The final decision will be provided in writing and, if adverse,
will include:

            a.        The specific reason or reasons for the adverse
determination,

            b.        A reference to specific Plan provisions on which the
adverse determination was made,

            c.        A statement that the Participant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to his or her claim for
benefits, and

            d.        A statement describing any voluntary appeal procedures
offered by the Plan and the Participant’s right to obtain the information about
such procedures and a statement of his or her right to bring an action under
ERISA section 502(a).

            In reviewing the adverse benefit determination of a benefit claim,
the Plan Administrator will have full authority to interpret and apply in its
discretion the provisions of the Plan. The decision of the Plan Administrator
will be final and binding. The Participant must follow and fully exhaust these
claims procedures before he or she may commence a civil action in court for any
claim. Additionally, any legal action must be commenced within 2 years and 90
days following the date on which administrative remedies have been exhausted
hereunder.


L. ADDITIONAL INFORMATION

Plan Sponsor:   The Hershey Company
100 Crystal A Drive
P.O. Box 810
Hershey, PA 17033     Employer Identification Number (EIN):   23-0691590    
Plan Name:   The Hershey Company
2005 Early Retirement Plan of E-Grade Employees     Type of Plan:   Welfare    
Type of Administration:   Contract or Insurer, based on the
underlying welfare or pension plan   Plan Year:   Calendar Year     Plan Number:
  521  

18

--------------------------------------------------------------------------------

Agent for Service:   General Counsel
The Hershey Company
100 Crystal A Drive
P.O. Box 810
Hershey, PA 17033-0810   Service of legal process may also be made on the Plan
Administrator    Source of Contributions:   Employer or Employee, based on
the underlying welfare or pension
plan   Plan Administrator:   Employee Benefits Committee
The Hershey Company
100 Crystal A Drive
P.O. Box 810
Hershey, PA 17033-0810
1-800-878-0440 (outside Hershey)
(717) 534-8170 (Hershey area)   WorkLife Center   1-800-878-0440 (outside
Hershey)
(717) 534-8170 (Hershey area)  

Please call the WorkLife Center if you have any questions regarding the Plan.

*    *    *    *

            IN WITNESS WHEREOF, the Company has caused this 2005 Early
Retirement Plan for E-Grade Employees to be adopted as of this 21st day of July,
2005.

         THE HERSHEY COMPANY

By:         /s/ Marcella K. Arline

                                Its:    Senior Vice President, Chief People
Officer

19

--------------------------------------------------------------------------------